DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 12, and 19 are amended. Claim 2 is cancelled. Claims 1 and 3-20 are currently under review.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data consumption module” in claims 1, 12, and 19. The claims merely mention at least one data consumption module that constructs a combined video stream from visual data captured by the array of five cameras without providing structure to the data consumption module and is therefore generic.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: no corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (Pub. No.: US 2017/0315365 A1)- as cited on the IDS filed 10/14/2021 in view of Motta et al. (Pub. No.: US 2018/0082482 A1) hereinafter referred to as Motta - as cited on the IDS filed 10/14/2021, in view of Yun et al. (Pub. No.: US 2021/0271081 A1) hereinafter referred to as Yun.
With respect to Claim 1, Shen teaches an apparatus (fig. 3A) comprising: a head-mounted display (fig. 3A, item 300; ¶38) comprising: an array of five cameras (fig. 3A, items (350 or 352), 354, 363, 361, 362), the array capturing visual data (¶40) and the array comprising: four lateral cameras (fig. 3A and 3B, items 361, 362, 354, 358) comprising: two front-mounted cameras (fig. 3A, items 361 and 362; ¶40) comprising: a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front surface of the head-mounted display (fig. 3A, item 362; ¶40); and a camera that is mounted on the front surface of the head-mounted display and is left of the center of the front surface of the head-mounted display (fig. 3A, item 361 ¶40); two side-mounted cameras (figs. 3A and 3B, items 354 and 358; ¶40) comprising: a camera that is mounted on a right-facing side surface of the head-mounted display (fig. 3A, item 354; ¶40); and a camera that is mounted on a left-facing side surface of the head-mounted display (fig. 3A, item 358; ¶40); and one camera that is mounted on a top surface of the head-mounted display (fig. 3A, item 350 or 352; ¶40), perpendicular to the two front-mounted cameras (figs. 3A and 3B, the cameras are mounted on surfaces that are positioned perpendicular to each other); wherein a field of view of each camera in the array of five cameras overlaps at least partially with a field of view of at least one additional camera within the array of five cameras (¶22, “the various fields of view of the cameras overlap to some extent to allow extraction of depth information from the captured video via common triangulation techniques” which is comparable to page 7 of the instant application “a field of view of the four lateral cameras may overlap with a field of view of the one central camera” where may does not necessarily require overlap); at least one display surface that displays visual data to a wearer of the head-mounted display (¶40, “the display is a see through display”); and at least one data consumption module (fig. 1, item 145 or fig. 6, item 640) that constructs a combined video stream from the visual data captured by the array of five cameras (¶22; ¶44).
Shen does not mention the one camera is a one central camera that is mounted on a top surface of the head-mounted display.
Motta teaches an apparatus (figs. 1 and 2, items 100 and 200 respectively) comprising: a head-mounted display (figs. 1 and 2, items 100 and 200 respectively; ¶22) comprising: an array of cameras (figs.2A to 2C, items 210-213; ¶23), the array capturing visual data (¶23) and the array comprising: lateral cameras comprising: a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front surface of the head-mounted display (fig. 2B, item 210B); and a camera that is mounted on the front surface of the head-mounted display and is left of the center of the front surface of the head-mounted display (fig. 2B, item 210A); and one central camera that is mounted on a top surface of the head-mounted display (fig. 2B, item 213), perpendicular to the lateral cameras (fig. 2B); wherein a field of view of the lateral cameras is greater than 90 degrees (¶26); at least one display surface that displays visual data to a wearer of the head-mounted display (¶18-19).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shen such that the one camera is a one central camera that is mounted on a top surface of the head-mounted display, as taught by Motta so as to provide design alternatives.
Shen and Motta combined do not teach a camera that is mounted on a right-facing side surface of the head-mounted display that is angled towards the bottom of the head-mounted display and downward relative to the two front-mounted cameras; and a camera that is mounted on a left-facing side surface of the head-mounted display that is angled towards the bottom of the head-mounted display and downward relative to the two front-mounted cameras.
Yun teaches an apparatus (figs. 3A and 3B; ¶55) comprising: a head-mounted display comprising: an array of cameras (figs. 3A and 3B, cameras 216a to 216f; ¶56), the array capturing visual data (¶56, mixed reality) and the array comprising: four lateral cameras comprising: a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front surface of the head-mounted display (fig. 3B, item 216b) and a camera that is mounted on the front surface of the head-mounted display and is left of the center of the front surface of the head-mounted display (fig. 3B, item 216a); two side-mounted cameras (fig. 3B, items 216e and 216c) comprising: a camera that is mounted on a right-facing side surface of the head-mounted display (fig. 3B, item 216e) that is adjusted such that angles of side and rear cameras are according to the angle adjustment of the front cameras (¶70, “The camera-based mixed reality glass apparatus 110 may adjust the angle of the camera 216 in real time to variably determine a focus provided according to the angle of the camera 216 determined based on an existing use in outdoor through the first camera adjusting unit 710 and the second camera adjusting unit 720.”; ¶77 “In one embodiment, the first camera adjusting unit 710 may also adjust angles of side and rear cameras according to the angle adjustment of the front cameras 216a and 216b. For example, the first camera adjusting unit 710 may variably adjust the angles of the side and rear cameras according to a predetermined criterion based on the degree of the angle adjustment of the front cameras 216a and 216b”); and a camera that is mounted on a left-facing side surface of the head-mounted display (fig. 3B, item 216c) that is adjusted such that angles of side and rear cameras are according to the angle adjustment of the front cameras (¶70, “The camera-based mixed reality glass apparatus 110 may adjust the angle of the camera 216 in real time to variably determine a focus provided according to the angle of the camera 216 determined based on an existing use in outdoor through the first camera adjusting unit 710 and the second camera adjusting unit 720.”; ¶77 “In one embodiment, the first camera adjusting unit 710 may also adjust angles of side and rear cameras according to the angle adjustment of the front cameras 216a and 216b. For example, the first camera adjusting unit 710 may variably adjust the angles of the side and rear cameras according to a predetermined criterion based on the degree of the angle adjustment of the front cameras 216a and 216b”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Shen and Motta, to apply the known technique of Yun to adjust angles of side and rear cameras according to the angle adjustment of the front cameras would have yielded predictable results such as a camera that is mounted on a left-facing side surface or right-facing side surface of the head-mounted display is angled towards the bottom of the head-mounted display and downward relative to the two front-mounted cameras to provide optimal focus and distance sense to a user (¶10). 
With respect to Claim 9, claim 1 is incorporated, Shen teaches wherein each of the four lateral cameras is mounted parallel to a surface of the head-mounted display to which the camera is mounted (figs. 3A and 3B, items 361 362, 354, and 358 are parallel to a surface of the head-mounted display).
With respect to Claim 10, claim 1 is incorporated, Shen teaches wherein: the front of the head-mounted display at least partially covers a face of the wearer of the head-mounted display (figs. 3A & 3B); the right-facing side surface of the head-mounted display is adjacent to the front of the head-mounted display (figs. 3A & 3B); and the left-facing side surface of the head-mounted display is adjacent to the front of the head-mounted display opposite the right-facing side surface of the head-mounted display (figs. 3A & 3B).
With respect to Claim 11, claim 1 is incorporated, Shen teaches wherein the central camera is mounted higher on the front of the head-mounted display than the camera that is mounted on the front of the head-mounted display and is left of a center of the front of the head-mounted display (fig. 3A).
With respect to Claim 12, Shen teaches a system (fig. 3A) comprising: a head-mounted display (fig. 3A, item 300; ¶38) comprising: an array of five cameras (fig. 3A, items (350 or 352), 354, 363, 361, 362) that captures visual data (¶40), the array comprising: four lateral cameras (fig. 3A and 3B, items 361, 362, 354, 358) comprising: two front-mounted cameras (fig. 3A, items 361 and 362; ¶40) comprising: a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front surface of the head-mounted display (fig. 3A, item 362; ¶40); and a camera that is mounted on the front surface of the head-mounted display and is left of the center of the front surface of the head-mounted display (fig. 3A, item 361 ¶40); two side-mounted cameras (figs. 3A and 3B, items 354 and 358; ¶40) comprising: a camera that is mounted on a right-facing side surface of the head-mounted display (fig. 3A, item 354; ¶40); a camera that is mounted on a left-facing side surface of the head-mounted display (fig. 3A, item 358; ¶40); and one camera that is mounted on a top surface of the head-mounted display (fig. 3A, item 350 or 352; ¶40); wherein a field of view of the four lateral cameras overlaps with a field of view of the one camera (¶22, “the various fields of view of the cameras overlap to some extent to allow extraction of depth information from the captured video via common triangulation techniques” which is comparable to page 7 of the instant application “a field of view of the four lateral cameras may overlap with a field of view of the one central camera” where may does not necessarily require overlap); and at least one display surface that displays visual data to a wearer of the head-mounted display (¶40, “the display is a see through display”); an augmented reality system that receives visual data input from at least one of the five cameras and sends visual data output to the display surface of the head-mounted display (¶37, “the displays may be see-through displays with the ability to project the graphical user interface to different portions of a field of view provided by the displays”; ¶40, “the display is a see through display”); and at least one data consumption module (fig. 1, item 145 or fig. 6, item 640) that constructs a combined video stream from the visual data captured by the array of five cameras (¶22; ¶44).
Shen does not mention the one camera is a one central camera that is mounted on a top surface of the head-mounted display.
Motta teaches an apparatus (figs. 1 and 2, items 100 and 200 respectively) comprising: a head-mounted display (figs. 1 and 2, items 100 and 200 respectively; ¶22) comprising: an array of cameras (figs.2A to 2C, items 210-213; ¶23), the array capturing visual data (¶23) and the array comprising: lateral cameras comprising: a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front surface of the head-mounted display (fig. 2B, item 210B); and a camera that is mounted on the front surface of the head-mounted display and is left of the center of the front surface of the head-mounted display (fig. 2B, item 210A); and one central camera that is mounted on a top surface of the head-mounted display (fig. 2B, item 213), perpendicular to the lateral cameras (fig. 2B); wherein a field of view of the lateral cameras is greater than 90 degrees (¶26); at least one display surface that displays visual data to a wearer of the head-mounted display (¶18-19).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Shen such that the one camera is a one central camera that is mounted on a top surface of the head-mounted display, as taught by Motta so as to provide design alternatives.
Shen and Motta combined do not teach a camera that is mounted on a right-facing side surface of the head-mounted display that is angled towards the bottom of the head-mounted display and downward relative to the two front-mounted cameras; and a camera that is mounted on a left-facing side surface of the head-mounted display that is angled towards the bottom of the head-mounted display and downward relative to the two front-mounted cameras.
Yun teaches a system (figs. 3A and 3B; ¶55) comprising: a head-mounted display comprising: an array of cameras (figs. 3A and 3B, cameras 216a to 216f; ¶56), the array capturing visual data (¶56, mixed reality) and the array comprising: four lateral cameras comprising: a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front surface of the head-mounted display (fig. 3B, item 216b) and a camera that is mounted on the front surface of the head-mounted display and is left of the center of the front surface of the head-mounted display (fig. 3B, item 216a); two side-mounted cameras (fig. 3B, items 216e and 216c) comprising: a camera that is mounted on a right-facing side surface of the head-mounted display (fig. 3B, item 216e) that is adjusted such that angles of side and rear cameras are according to the angle adjustment of the front cameras (¶70, “The camera-based mixed reality glass apparatus 110 may adjust the angle of the camera 216 in real time to variably determine a focus provided according to the angle of the camera 216 determined based on an existing use in outdoor through the first camera adjusting unit 710 and the second camera adjusting unit 720.”; ¶77 “In one embodiment, the first camera adjusting unit 710 may also adjust angles of side and rear cameras according to the angle adjustment of the front cameras 216a and 216b. For example, the first camera adjusting unit 710 may variably adjust the angles of the side and rear cameras according to a predetermined criterion based on the degree of the angle adjustment of the front cameras 216a and 216b”); and a camera that is mounted on a left-facing side surface of the head-mounted display (fig. 3B, item 216c) that is adjusted such that angles of side and rear cameras are according to the angle adjustment of the front cameras (¶70, “The camera-based mixed reality glass apparatus 110 may adjust the angle of the camera 216 in real time to variably determine a focus provided according to the angle of the camera 216 determined based on an existing use in outdoor through the first camera adjusting unit 710 and the second camera adjusting unit 720.”; ¶77 “In one embodiment, the first camera adjusting unit 710 may also adjust angles of side and rear cameras according to the angle adjustment of the front cameras 216a and 216b. For example, the first camera adjusting unit 710 may variably adjust the angles of the side and rear cameras according to a predetermined criterion based on the degree of the angle adjustment of the front cameras 216a and 216b”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Shen and Motta, to apply the known technique of Yun to adjust angles of side and rear cameras according to the angle adjustment of the front cameras would have yielded predictable results such as a camera that is mounted on a left-facing side surface or right-facing side surface of the head-mounted display is angled towards the bottom of the head-mounted display and downward relative to the two front-mounted cameras to provide optimal focus and distance sense to a user (¶10). 
With respect to Claim 13, claim 12 is incorporated, Shen teaches wherein the augmented reality system receives the visual data input from the at least one of the five cameras and sends the visual data output to the display surface of the head-mounted display (¶22; ¶29; ¶44, “sending wirelessly for stitching”), by: combining streaming visual data input received from all five of the five cameras into combined visual data (¶22, “Stitching is a known process that combines images with overlapping fields of view to produce a view that has a wider field of view than any single image”; ¶29; ¶44, “sending wirelessly for stitching”); and displaying at least a portion of the combined visual data on the display surface of the head-mounted display (¶22, “produce a view that has a wider field of view than any single image”; ¶58; claim 1).
With respect to Claim 18, claim 12 is incorporated, Shen teaches wherein a field of view of each camera in the array of five cameras overlaps at least partially with a field of view of at least one additional camera within the five cameras (¶22, “the various fields of view of the cameras overlap to some extent to allow extraction of depth information from the captured video via common triangulation techniques”).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Motta, and Yun as applied to claims 1 and 12 above, and further in view of Rueckner (Patent No.: US 10,666,856 B1).
With respect to Claim 3, claim 1 is incorporated, Shen, Motta, and Yun combined do not mention wherein the central camera is mounted on the head-mounted display via a non-rigid mounting.
Rueckner teaches an apparatus (column 11, lines 47-54) comprising: a head-mounted display (fig. 5A composed of fig. 1A and 2A) comprising: an array of at least five cameras (fig. 2A, item 201; column 11, lines 13-15) and can be oriented in any direction rather than just in a ring (column 11, lines 52-54; one camera can be positioned between the eyes of a user and referenced as a central camera) and any configuration (column 11, lines 61-63), the array capturing visual data (column 11, lines 55-57); and the array comprising four lateral cameras comprising: a camera that is mounted on a right surface of the head-mounted display (fig. 5A, camera on the helmet on the right side); a camera that is mounted on the left surface of the head-mounted display (fig. 5A, camera on the helmet on the left side); a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front of the head-mounted display (fig. 5A, camera that is moved from the back to the right of a center; column 11, lines 61-63, “it is not necessary to have a complete 360-degree view; cameras could be arranged in any configuration – therefore it is possible to have a camera placed at a location between the central camera and right surface camera); and a camera that is mounted on a front surface of the head-mounted display and is left of a center of the front of the head-mounted display (fig. 5A, camera that is moved from the back to the right of a center; column 11, lines 61-63, “it is not necessary to have a complete 360-degree view; cameras could be arranged in any configuration – therefore it is possible to have a camera placed at a location between the central camera and left surface camera); and one central camera that is mounted on the top of the head-mounted display (fig. 5A, camera on the helmet mounted centrally); wherein a field of view of each of the four lateral cameras overlaps with a field of view of a central camera (column 11, lines 57-59, “the cameras are arranged such that their fields of view overlap with each other”); and at least one data consumption module that constructs a combined video stream from the visual data captured by the array of five cameras (column 12, lines 28-31: “any image data with a large field of view, whether from a single wide-angle camera or stitched together from multiple cameras, can be utilized”); wherein the central camera is mounted on the head-mounted display via a non-rigid mounting (figs. 2A and 5A; column 11, lines 50-52, “the high definition cameras are attached together with a strap that could be rubber”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined apparatus of Shen, Motta, and Yun, by replacing the cameras with those of Rueckner and utilizing the same mounting technique resulting in wherein the central camera is mounted on the head-mounted display via a non-rigid mounting, as taught by Rueckner so as to improve user experience (column 31, lines 49-50), a more robust system (column 31, lines 58-60), allow for ease of implementation, and alternative implementation.
With respect to Claim 5, claim 1 is incorporated, Shen, Motta, and Yun combined do not explicitly mention wherein the four lateral cameras are mounted on the head-mounted display via a rigid mounting bracket.
Rueckner teaches an apparatus (column 11, lines 47-54) comprising: a head-mounted display (fig. 5A composed of fig. 1A and 2A) comprising: an array of at least five cameras (fig. 2A, item 201; column 11, lines 13-15) and can be oriented in any direction rather than just in a ring (column 11, lines 52-54; one camera can be positioned between the eyes of a user and referenced as a central camera) and any configuration (column 11, lines 61-63), the array capturing visual data (column 11, lines 55-57); and the array comprising four lateral cameras comprising: a camera that is mounted on a right surface of the head-mounted display (fig. 5A, camera on the helmet on the right side); a camera that is mounted on the left surface of the head-mounted display (fig. 5A, camera on the helmet on the left side); a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front of the head-mounted display (fig. 5A, camera that is moved from the back to the right of a center; column 11, lines 61-63, “it is not necessary to have a complete 360-degree view; cameras could be arranged in any configuration – therefore it is possible to have a camera placed at a location between the central camera and right surface camera); and a camera that is mounted on a front surface of the head-mounted display and is left of a center of the front of the head-mounted display (fig. 5A, camera that is moved from the back to the right of a center; column 11, lines 61-63, “it is not necessary to have a complete 360-degree view; cameras could be arranged in any configuration – therefore it is possible to have a camera placed at a location between the central camera and left surface camera); and one central camera that is mounted on the top of the head-mounted display (fig. 5A, camera on the helmet mounted centrally); wherein a field of view of each of the four lateral cameras overlaps with a field of view of a central camera (column 11, lines 57-59, “the cameras are arranged such that their fields of view overlap with each other”); and at least one data consumption module that constructs a combined video stream from the visual data captured by the array of five cameras (column 12, lines 28-31: “any image data with a large field of view, whether from a single wide-angle camera or stitched together from multiple cameras, can be utilized”); wherein: the four lateral cameras are mounted on the head-mounted display via a rigid mounting (fig. 5A, the strap that could be rubber where the four lateral cameras are mounted is also attached to a helmet which is a rigid mounting).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined apparatus of Shen, Motta, and Yun, by replacing the cameras with those of Rueckner resulting in wherein: the four lateral cameras are mounted on the head-mounted display via a rigid mounting, as taught by Rueckner so as to improve user experience (column 31, lines 49-50), a more robust system (column 31, lines 58-60), allow for ease of implementation, and alternative implementation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, Motta, Yun, and Rueckner as applied to claim 3 above, and further in view of Rowell et al. (Pub. No.: US 2019/0158813 A1) hereinafter referred to as Rowell.
With respect to Claim 4, claim 3 is incorporated, Shen, Motta, and Yun combined do not mention wherein: the four lateral cameras are mounted on the head-mounted display via at least one rigid mounting.
Rueckner teaches an apparatus (column 11, lines 47-54) comprising: a head-mounted camera system (fig. 2A) comprising: an array of at least five cameras (fig. 2A, item 201) and can be oriented in any direction rather than just in a ring (column 11, lines 52-54; one camera can be positioned between the eyes of a user and referenced as a central camera), the array capturing visual data (column 11, lines 55-57); wherein a field of view of each of the four lateral cameras overlaps with a field of view of a central camera (column 11, lines 57-59 ); wherein the central camera is mounted on the head-mounted display via a non-rigid mounting (figs. 2A and 5A; column 11, lines 50-52, “the high definition cameras are attached together with a strap that could be rubber”); wherein: the four lateral cameras are mounted on the head-mounted display via at least one rigid mounting (fig. 5A, the strap that could be rubber where the four lateral cameras are mounted is also attached to a helmet which is a rigid mounting).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined apparatus of Shen, Motta, and Yun, by replacing the cameras with those of Rueckner resulting in wherein: the four lateral cameras are mounted on the head-mounted display via at least one rigid mounting, as taught by Rueckner so as to allow a user to react quickly to changes around them (column 31, lines 64-67) and for alternative design implementations.
Shen, Motta, Yun, and Rueckner combined do not teach the head-mounted display sends data from the field of view of the four lateral cameras to a system that corrects visual disturbances caused by the non-rigid mounting of the central camera using the data from the field of view of the four lateral cameras that overlaps with the field of view of the central camera.
Rowell teaches an apparatus (figs. 1 & 5) comprising: an array of at least five cameras, the array capturing visual data (¶3, “The visual experience is displayed on a computer screen or with a virtual reality headset”; ¶26, “the image data captured by the 3D camera can be rendered as 3D content on a display 160 fitted with a 3D or holographic display screen”), and the array comprising: four lateral cameras (fig. 5, two cameras to the left and two cameras to the right of camera 111); wherein a field of view of each of the four lateral cameras overlaps with a field of view of a central camera (¶55); data from the field of view of the four lateral cameras to a system that corrects visual disturbances caused by the non-rigid mounting of the central camera using the data from the field of view of the four lateral cameras that overlaps with the field of view of the central camera (¶42; ¶55; ¶57; ¶66-67).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined apparatus of Shen, Motta, Yun, and Rueckner, such that data from the field of view of the four lateral cameras to a system that corrects visual disturbances caused by the non-rigid mounting of the central camera using the data from the field of view of the four lateral cameras that overlaps with the field of view of the central camera, as taught by Rowell, so as to optimize the quality and accuracy of image data captured by the camera modules (¶42). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Motta, and Yun as applied to claim 1 above, and further in view of Fortin-Deschenes et al. (Pub. No.: US 2019/0258058 A1) hereinafter referred to as Fortin-Deschenes.
With respect to Claim 6, claim 1 is incorporated, Shen, Motta, and Yun combined do not mention wherein: the display surface of the head-mounted display displays the visual data to the wearer based at least in part on a position of the head-mounted display within a physical environment; and at least one of the four lateral cameras and the central camera captures visual environmental data that indicates the position of the head-mounted display within the physical environment.
Fortin-Deschenes teaches an apparatus (fig. 1, item 7; ¶72) comprising: a head-mounted display (¶72) comprising: an array of five cameras (fig. 1, items 2, 9, 11, 12, and 13), the array capturing visual data (¶72) and the array comprising: four lateral cameras comprising: a camera that is mounted on a right surface of the head-mounted display (fig. 1, item 9); a camera that is mounted on a left surface of the head-mounted display (fig. 1, item 2); a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front of the head-mounted display (fig. 1, item 11); and a camera that is mounted on the front surface of the head-mounted display and is left of a center of the front of the head-mounted display (fig. 1, item 12); and one central camera that is mounted on the front of the head-mounted display (fig. 1, item 13); and at least one display surface (fig. 2A, item 27; ¶73) that displays visual data to a wearer of the head-mounted display; wherein: the display surface of the head-mounted display displays the visual data to the wearer based at least in part on a position of the head-mounted display within a physical environment (¶70, “the HMD can be used as a stereo camera for recording purposes or real-time vision processing”; ¶71, “the HMD is designed to include the necessary components to apply passive or active stereo vision methods to achieve positional, user body and environment tracking”; ¶76, “The compositing module (130) mixes the rendered graphics and the camera images, the resulting images being displayed on the display”; ¶80); and at least one of the four lateral cameras and the central camera captures visual environmental data that indicates the position of the head-mounted display within the physical environment (¶5; ¶68).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Shen, Motta, and Yun, wherein: the display surface of the head-mounted display displays the visual data to the wearer based at least in part on a position of the head-mounted display within a physical environment; and at least one of the four lateral cameras and the central camera captures visual environmental data that indicates the position of the head-mounted display within the physical environment, as taught by Fortin-Deschenes so as to integrate all required tracking components in a compact user-friendly product enabling mobility for the application (¶9) and better accuracy (¶5).
With respect to Claim 8, claim 1 is incorporated, Shen, Motta, and Yun combined do not mention wherein at least one of the four lateral cameras and the central camera tracks the position of at least one hand of the wearer of the head-mounted display.
Fortin-Deschenes teaches an apparatus (fig. 1, item 7; ¶72) comprising: a head-mounted display (¶72) comprising: an array of five cameras (fig. 1, items 2, 9, 11, 12, and 13), the array capturing visual data (¶72) and the array comprising: four lateral cameras comprising: a camera that is mounted on a right surface of the head-mounted display (fig. 1, item 9); a camera that is mounted on a left surface of the head-mounted display (fig. 1, item 2); a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front of the head-mounted display (fig. 1, item 11); and a camera that is mounted on the front surface of the head-mounted display and is left of a center of the front of the head-mounted display (fig. 1, item 12); and one central camera that is mounted on the front of the head-mounted display (fig. 1, item 13); and at least one display surface (fig. 2A, item 27; ¶73) that displays visual data to a wearer of the head-mounted display; wherein: the display surface of the head-mounted display displays the visual data to the wearer based at least in part on a position of the head-mounted display within a physical environment (¶70, “the HMD can be used as a stereo camera for recording purposes or real-time vision processing”; ¶71, “the HMD is designed to include the necessary components to apply passive or active stereo vision methods to achieve positional, user body and environment tracking”; ¶76, “The compositing module (130) mixes the rendered graphics and the camera images, the resulting images being displayed on the display”; ¶80); and at least one of the four lateral cameras and the central camera captures visual environmental data that indicates the position of the head-mounted display within the physical environment (¶5; ¶68); wherein at least one of the four lateral cameras and the central camera tracks the position of at least one hand of the wearer of the head-mounted display (¶67, “tracking the player's head and hand movements, as well as external environment objects”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Shen, Motta, and Yun, wherein at least one of the four lateral cameras and the central camera tracks the position of at least one hand of the wearer of the head-mounted display, as taught by Fortin-Deschenes so as to integrate all required tracking components in a compact user-friendly product enabling mobility for the application (¶9) and better accuracy (¶5).

Claims 7, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Motta, and Yun as applied to claims 1 and 12 above, and further in view of Bleyer et al. (Pub. No.: US 2019/0012835 A1) hereinafter referred to as Bleyer.
With respect to Claim 7, claim 1 is incorporated, Shen, Motta, and Yun combined do not teach wherein at least one of the four lateral cameras and the central camera tracks the position of a controller operated by the wearer of the head-mounted display.
Bleyer teaches an apparatus (fig. 1; ¶31) comprising: a head-mounted display (fig. 1, item 102; ¶31) comprising: four cameras (fig. 2, item 210; ¶38, “the camera system 210 can include more than two video cameras of any type(s), such as four grayscale video cameras”), wherein at least one of the four cameras tracks a position of a controller operated by a wearer of the head-mounted display (¶49-50).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined apparatus of Shen, Motta, and Yun, wherein at least one of the four lateral cameras and the central camera track the position of a controller operated by the wearer of the head-mounted display, as taught by Bleyer so as to provide an input alternative and provide a more immersive AR environment.
With respect to Claim 14, claim 12 is incorporated, Shen, Motta, and Yun combined do not teach wherein the augmented reality system: identifies a controller apparatus within the visual data input; determines, based on at least one visual cue within the visual data input, a position of the controller apparatus relative to the wearer of the head-mounted display; and performs an augmented reality action based at least in part on the position of the controller apparatus relative to the wearer of the head-mounted display.
Bleyer teaches an augmented reality system (fig. 1; ¶31) comprising: a head-mounted display (fig. 1, item 102; ¶31) comprising: four cameras (fig. 2, item 210; ¶38, “the camera system 210 can include more than two video cameras of any type(s), such as four grayscale video cameras”), wherein the augmented reality system: identifies a controller apparatus within the visual data input (¶49, “The controller tracking component 304 determines the pose of each controller, such as the representative controller 106 that the user holds in his or her hand”); determines, based on at least one visual cue within the visual data input, a position of the controller apparatus relative to the wearer of the head-mounted display (¶49, “the controller tracking component 304 determines the position and orientation of a controller by comparing captured image information that depicts the controller (and the controller's LEDs) with a set of instances of pre-stored image information”); and performs an augmented reality action based at least in part on the position of the controller apparatus relative to the wearer of the head-mounted display (¶50).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined apparatus of Shen, Motta, and Yun, wherein the augmented reality system: identifies a controller apparatus within the visual data input; determines, based on at least one visual cue within the visual data input, a position of the controller apparatus relative to the wearer of the head-mounted display; and performs an augmented reality action based at least in part on the position of the controller apparatus relative to the wearer of the head-mounted display, as taught by Bleyer so as to provide an input alternative and provide a more immersive AR environment.
With respect to Claim 15, claim 12 is incorporated, Shen, Motta, and Yun combined do not teach wherein the augmented reality system: identifies a physical location cue within visual data input from at least two cameras of the five cameras; determines a physical location of the wearer of the head-mounted display based at least in part on triangulating the physical location cue within the visual data input from the at least two cameras; and performs an augmented reality action based at least in part on the physical location of the wearer of the head-mounted display. (¶88-89)
Bleyer teaches an augmented reality system (fig. 1; ¶31) comprising: a head-mounted display (fig. 1, item 102; ¶31) comprising: four cameras (fig. 2, item 210; ¶38, “the camera system 210 can include more than two video cameras of any type(s), such as four grayscale video cameras”), wherein the augmented reality system: identifies a physical location cue within visual data input from at least two cameras (¶87, “determines features in the image information provided by the camera system”); determines a physical location of the wearer of the head-mounted display based at least in part on triangulating the physical location cue within the visual data input from the at least two cameras (¶88-89); and performs an augmented reality action based at least in part on the physical location of the wearer of the head-mounted display (¶31; ¶89-90).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined apparatus of Shen, Motta, and Yun, wherein the augmented reality system: identifies a physical location cue within visual data input from at least two cameras of the five cameras; determines a physical location of the wearer of the head-mounted display based at least in part on triangulating the physical location cue within the visual data input from the at least two cameras; and performs an augmented reality action based at least in part on the physical location of the wearer of the head-mounted display, as taught by Bleyer so as to provide an input alternative and provide a more immersive AR environment.
With respect to Claim 17, claim 12 is incorporated, Shen, Motta, and Yun combined do not teach wherein the augmented reality system: identifies a first controller apparatus and a second controller apparatus; determines that the first controller apparatus is visually occluded by the second controller apparatus in visual data input from one camera of the five cameras; determines that the first controller apparatus is not visually occluded by the second controller apparatus in visual data input from a different camera of the five cameras; determines a position of the first controller apparatus based at least in part on visual data from the different camera; and performs an augmented reality action based at least in part on the position of the first controller apparatus.
Bleyer teaches an augmented reality system (fig. 1; ¶31) comprising: a head-mounted display (fig. 1, item 102; ¶31) comprising: four cameras (fig. 2, item 210; ¶38, “the camera system 210 can include more than two video cameras of any type(s), such as four grayscale video cameras”), wherein the augmented reality system: identifies a first controller apparatus and a second controller apparatus (¶101); determines that the first controller apparatus is visually occluded by the second controller apparatus in visual data input from one camera of the cameras (¶101, “an instance of image information reveals the presence of a single controller, such as the single controller 106 shown in FIG. 1”); determines that the first controller apparatus is not visually occluded by the second controller apparatus in visual data input from a different camera of the cameras (¶101, “If an instance of captured image information reveals the presence of two or more controllers (e.g., as manipulated by the left and right hands of the user), then the controller placement-determination component 1302 can perform the above-described image-matching operation for each portion of the captured image information that shows a controller”); determines a position of the first controller apparatus based at least in part on visual data from the different camera (¶49, “the controller tracking component 304 determines the position and orientation of a controller by comparing captured image information that depicts the controller (and the controller's LEDs) with a set of instances of pre-stored image information”); and performs an augmented reality action based at least in part on the position of the first controller apparatus (¶50).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined apparatus of Shen, Motta, and Yun, wherein the augmented reality system: identifies a first controller apparatus and a second controller apparatus; determines that the first controller apparatus is visually occluded by the second controller apparatus in visual data input from one camera of the five cameras; determines that the first controller apparatus is not visually occluded by the second controller apparatus in visual data input from a different camera of the five cameras; determines a position of the first controller apparatus based at least in part on visual data from the different camera; and performs an augmented reality action based at least in part on the position of the first controller apparatus, as taught by Bleyer so as to provide an input alternative and provide a more immersive AR environment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, Motta, and Yun as applied to claim 12 above, and further in view of Rowell.
With respect to Claim 16, claim 12 is incorporated, Shen teaches wherein the augmented reality system receives the visual data input from the at least one of the five cameras (¶22; ¶29; ¶44, “sending wirelessly for stitching”).
Shen, Motta, and Yun combined do not teach the visual data input is received by: receiving visual data from the central camera that comprises a visual disturbance due to a non-fixed mounting of the central camera; receiving visual data from at least one of the four lateral cameras that does not comprise the visual disturbance due to a fixed mounting of the at least one of the four lateral cameras; and correcting for the visual disturbance in the visual data from the central camera using the visual data from the at least one of the four lateral cameras.
Rowell teaches a system (figs. 1 & 5) comprising: an array of at least five cameras, the array capturing visual data (¶3, “The visual experience is displayed on a computer screen or with a virtual reality headset”; ¶26, “the image data captured by the 3D camera can be rendered as 3D content on a display 160 fitted with a 3D or holographic display screen”), and the array comprising: four lateral cameras (fig. 5, two cameras to the left and two cameras to the right of camera 111); wherein a field of view of each of the four lateral cameras overlaps with a field of view of a central camera (¶55); wherein visual data input is received by: receiving visual data from the central camera that comprises a visual disturbance due to a non-fixed mounting of the central camera (¶66, “any of the lenses may be slightly off-center from the perfectly aligned location or its direction may be slightly off the perfectly aligned orientation” – the central camera being interpreted as the off-center one); receiving visual data from at least one of the four lateral cameras that does not comprise the visual disturbance due to a fixed mounting of the at least one of the four lateral cameras (¶66, “any of the lenses may be slightly off-center from the perfectly aligned location or its direction may be slightly off the perfectly aligned orientation” – at least one of the four lateral cameras is in a perfectly aligned orientation); and correcting for the visual disturbance in the visual data from the central camera using the visual data from the at least one of the four lateral cameras (¶66, “The stereoscopic calibration metadata can be used to correct the captured images and offset the distortion caused by imperfect alignment between those two lenses”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined system of Shen, Motta, and Yun, wherein visual data input is received by: receiving visual data from the central camera that comprises a visual disturbance due to a non-fixed mounting of the central camera; receiving visual data from at least one of the four lateral cameras that does not comprise the visual disturbance due to a fixed mounting of the at least one of the four lateral cameras; and correcting for the visual disturbance in the visual data from the central camera using the visual data from the at least one of the four lateral cameras, as taught by Rowell, so as to provide improve the 3D effect since human eyes are very sensitive to the distortion differences between left and right (¶66). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Motta in view of Fortin-Deschenes and in view of Yun.
With respect to Claim 19, Shen teaches a computer-implemented method for motion tracking head-mounted displays (¶4), at least a portion of the method being performed by a computing device comprising at least one processor (¶53-54), the method comprising: identifying (¶44, via receiving a signal wirelessly from a HMD) a head-mounted display comprising an array of five cameras (fig. 3A, items (350 or 352), 354, 363, 361, 362) that captures visual data (¶40), the array comprising: four lateral cameras (fig. 3A and 3B, items 361, 362, 354, 358) comprising: two front-mounted cameras (fig. 3A, items 361 and 362; ¶40) comprising: a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front surface of the head-mounted display (fig. 3A, item 362; ¶40); and a camera that is mounted on the front surface of the head-mounted display and is left of the center of the front surface of the head-mounted display (fig. 3A, item 361 ¶40); two side-mounted cameras (figs. 3A and 3B, items 354 and 358; ¶40) comprising: a camera that is mounted on a right-facing side surface of the head-mounted display (fig. 3A, item 354; ¶40); and a camera that is mounted on a left-facing side surface of the head-mounted display (fig. 3A, item 358; ¶40); and one camera that is mounted on a top surface of the head-mounted display (fig. 3A, item 350 or 352; ¶40), perpendicular to the two front-mounted cameras (figs. 3A and 3B, the cameras are mounted on surfaces that are positioned perpendicular to each other); wherein the head-mounted display comprises at least one data consumption module (fig. 1, item 145 or fig. 6, item 640) that constructs a combined video stream from the visual data captured by the array of five cameras (¶22; ¶44); and wherein a field of view of the four lateral cameras overlaps with a field of view of the one camera (¶22, “the various fields of view of the cameras overlap to some extent to allow extraction of depth information from the captured video via common triangulation techniques” which is comparable to page 7 of the instant application “a field of view of the four lateral cameras may overlap with a field of view of the one central camera” where may does not necessarily require overlap); capturing, via at least one camera of the five cameras, visual data of a physical environment surrounding a wearer of the head-mounted display (¶68).
Shen does not mention the one camera is a one central camera that is mounted on a top surface of the head-mounted display.
Motta teaches a computer-implemented method for motion tracking head-mounted displays (fig. 3; ¶41), at least a portion of the method being performed by a computing device comprising at least one processor (¶23), the method comprising: identifying (¶23, via receiving a signal wirelessly from a HMD to a processor/controller) a head-mounted display (fig. 2A to 2C, item 200) comprising an array of cameras (fig. 2B, items 213, 210A, 210B) that captures visual data (¶23), the array comprising: lateral cameras (fig. 2B, items 210A and 210B), wherein one of the lateral cameras is attached to a right- facing side surface of the head-mounted display (fig. 2B, item 210B), one of the lateral cameras is attached to a left-facing side surface of the head-mounted display (fig. 2B, item 210A); and one camera that is attached to a top surface of the head-mounted display (fig.2B, item 213); perpendicular to the lateral cameras (fig. 2B); wherein a field of view of the lateral cameras is greater than 90 degrees (¶26); at least one display surface that displays visual data to a wearer of the head-mounted display (¶18-19).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the computer-implemented method for motion tracking head-mounted displays of Shen such that the one camera is a one central camera that is mounted on a top surface of the head-mounted display, as taught by Motta so as to provide design alternatives.
Shen and Motta combined do not mention determining, based on the visual data of the physical environment captured by the at least one camera, a position of the wearer of the head-mounted display relative to the physical environment; and performing an action based on the position of the wearer of the head-mounted display relative to the physical environment.
Fortin-Deschenes teaches a computer-implemented method (¶20, “memory comprising instructions stored thereon”; claim 55) for motion tracking head-mounted displays (¶5; ¶33-34), at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: identifying a head-mounted display comprising an array of five cameras that captures visual data (fig. 1, items 2, 9, 11, 12, 13: five cameras; ¶72; ¶77), the array comprising: four lateral cameras (fig. 1, items 2, 9, 11, 12: four lateral camers) wherein one of the four lateral cameras is attached to a right surface of the head-mounted display (fig. 1, item 9), one of the four lateral cameras is attached to a left surface of the head-mounted display (fig. 1, item 2), and two of the four lateral five-cameras are attached laterally on the front surface of the head-mounted display (fig. 1, items 11 and 12); and one central camera (fig. 1, item 13) that is attached on the front surface of the head-mounted display; capturing, via at least one camera of the five cameras, visual data of a physical environment surrounding a wearer of the head-mounted display (¶66, “Positional, user body and environment tracking are achieved by a unique inside-out approach for which all required tracking components are integrated in the HMD”; ¶68, “two forward facing cameras capture the environment from view points located as close as possible to the user's eyes (prisms and/or mirrors may be employed or not, hence camera orientation may be required to be other than forward facing). The camera images are then merged in real-time with computer generated images and shown on the display system.”); determining, based on the visual data of the physical environment captured by the at least one camera, a position of the wearer of the head-mounted display relative to the physical environment (¶70, “the computer vision methods use data from heterogeneous sensors to automatically track the head position, the user body and the environment”; ¶80); and performing an action based on the position of the wearer of the head-mounted display relative to the physical environment (¶4; ¶5, action = rendering immersive graphics: ¶67; ¶70, action: performing real time vision processing).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined computer-implemented method of Shen and Motta to comprise: determining, based on the visual data of the physical environment captured by the at least one camera, a position of the wearer of the head-mounted display relative to the physical environment; and performing an action based on the position of the wearer of the head-mounted display relative to the physical environment, as taught by Fortin-Deschenes so as to integrate all required tracking components in a compact user-friendly product enabling mobility for the application (¶9) and better accuracy (¶5).
Shen, Motta, and Fortin-Deschenes combined do not teach a camera that is mounted on a right-facing side surface of the head-mounted display that is angled towards the bottom of the head-mounted display and downward relative to the two front-mounted cameras; and a camera that is mounted on a left-facing side surface of the head-mounted display that is angled towards the bottom of the head-mounted display and downward relative to the two front-mounted cameras.
Yun teaches an apparatus (figs. 3A and 3B; ¶55) and mixed reality display methods (figs. 5-6) comprising: a head-mounted display comprising: an array of cameras (figs. 3A and 3B, cameras 216a to 216f; ¶56), the array capturing visual data (¶56, mixed reality) and the array comprising: four lateral cameras comprising: a camera that is mounted on a front surface of the head-mounted display and is right of a center of the front surface of the head-mounted display (fig. 3B, item 216b) and a camera that is mounted on the front surface of the head-mounted display and is left of the center of the front surface of the head-mounted display (fig. 3B, item 216a); two side-mounted cameras (fig. 3B, items 216e and 216c) comprising: a camera that is mounted on a right-facing side surface of the head-mounted display (fig. 3B, item 216e) that is adjusted such that angles of side and rear cameras are according to the angle adjustment of the front cameras (¶70, “The camera-based mixed reality glass apparatus 110 may adjust the angle of the camera 216 in real time to variably determine a focus provided according to the angle of the camera 216 determined based on an existing use in outdoor through the first camera adjusting unit 710 and the second camera adjusting unit 720.”; ¶77 “In one embodiment, the first camera adjusting unit 710 may also adjust angles of side and rear cameras according to the angle adjustment of the front cameras 216a and 216b. For example, the first camera adjusting unit 710 may variably adjust the angles of the side and rear cameras according to a predetermined criterion based on the degree of the angle adjustment of the front cameras 216a and 216b”); and a camera that is mounted on a left-facing side surface of the head-mounted display (fig. 3B, item 216c) that is adjusted such that angles of side and rear cameras are according to the angle adjustment of the front cameras (¶70, “The camera-based mixed reality glass apparatus 110 may adjust the angle of the camera 216 in real time to variably determine a focus provided according to the angle of the camera 216 determined based on an existing use in outdoor through the first camera adjusting unit 710 and the second camera adjusting unit 720.”; ¶77 “In one embodiment, the first camera adjusting unit 710 may also adjust angles of side and rear cameras according to the angle adjustment of the front cameras 216a and 216b. For example, the first camera adjusting unit 710 may variably adjust the angles of the side and rear cameras according to a predetermined criterion based on the degree of the angle adjustment of the front cameras 216a and 216b”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Shen, Motta, and Fortin-Deschenes to apply the known technique of Yun to adjust angles of side and rear cameras according to the angle adjustment of the front cameras would have yielded predictable results such as a camera that is mounted on a left-facing side surface or right-facing side surface of the head-mounted display is angled towards the bottom of the head-mounted display and downward relative to the two front-mounted cameras to provide optimal focus and distance sense to a user (¶10). 
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, Motta, Fortin-Deschenes, and Yun as applied to claim 19 above, and further in view of Bleyer.
With respect to Claim 20, claim 19 is incorporated, Shen, Motta, Fortin-Deschenes, and Yun combined do not teach further comprising: determining, based on the visual data of the physical environment captured by the at least one camera, a position of a controller apparatus; and performing an action based on the position of the controller apparatus.
Bleyer teaches an augmented reality system (fig. 1; ¶31) and method (¶120) comprising: a head-mounted display (fig. 1, item 102; ¶31) comprising: four cameras (fig. 2, item 210; ¶38, “the camera system 210 can include more than two video cameras of any type(s), such as four grayscale video cameras”), wherein the augmented reality system: determines, based on visual data of a physical environment captured by the at least one camera, a position of a controller apparatus (¶49, “the controller tracking component 304 determines the position and orientation of a controller by comparing captured image information that depicts the controller (and the controller's LEDs) with a set of instances of pre-stored image information”); and performing an action based on the position of the controller apparatus (¶50, “the controller perfoms its task based on image information”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined apparatus of Shen, Motta, Fortin-Deschenes, and Yun, wherein the augmented reality system: determines, based on visual data of a physical environment captured by the at least one camera, a position of a controller apparatus; and performing an action based on the position of the controller apparatus, as taught by Bleyer so as to provide an input alternative and provide a more immersive AR environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONNA V Bocar/Examiner, Art Unit 2621      

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621